
	
		II
		111th CONGRESS
		1st Session
		S. 1087
		IN THE SENATE OF THE UNITED STATES
		
			May 20, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to repeal
		  certain tax incentives related to oil and gas.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Energy Fairness for America
			 Act.
		2.Denial of
			 deduction for income attributable to domestic production of oil, natural gas,
			 or primary products thereof
			(a)In
			 generalSubparagraph (B) of
			 section
			 199(c)(4) of the Internal Revenue Code of 1986 (relating to
			 exceptions) is amended by striking or at the end of clause (ii),
			 by striking the period at the end of clause (iii) and inserting ,
			 or, and by inserting after clause (iii) the following new
			 clause:
				
					(iv)the production, refining, processing,
				transportation, or distribution of oil, natural gas, or any primary product
				thereof.
					.
			(b)Primary
			 productSection 199(c)(4)(B) of such Code is amended by adding at
			 the end the following flush sentence:
				
					For
				purposes of clause (iv), the term primary product has the same
				meaning as when used in section 927(a)(2)(C), as in effect before its
				repeal..
			(c)Conforming
			 amendments
				(1)Section 199(c)(4)
			 of such Code is amended—
					(A)in subparagraph (A)(i)(III) by striking
			 electricity, natural gas, and inserting
			 electricity, and
					(B)in subparagraph (B)(ii) by striking
			 electricity, natural gas, and inserting
			 electricity.
					(2)Section 199(d) of
			 such Code is amended by striking paragraph (9) and by redesignating paragraph
			 (10) as paragraph (9).
				(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Termination of
			 credit for producing oil and gas from marginal wells
			(a)In
			 generalSection 45I of the Internal Revenue Code of 1986 is
			 amended by adding at the end the following new subsection:
				
					(e)TerminationThis section shall not apply to any taxable
				year beginning after the date of the enactment of this
				subsection.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			4.Repeal of
			 exception from passive activity rules for working interests in oil or gas
			 property
			(a)In
			 generalSection 469(c) of the Internal Revenue Code of 1986 is
			 amended by striking paragraph (3).
			(b)Conforming
			 amendmentParagraph (4) of section 469(c) of such Code is
			 amended—
				(1)by striking
			 Paragraphs (2) and (3) and inserting Paragraph
			 (2), and
				(2)by striking
			 paragraphs (2) and
			 (3) in the heading and inserting
			 paragraph
			 (2).
				(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			5.7-year
			 amortization of geological and geophysical expenditures for all oil and gas
			 exploration and development
			(a)In
			 generalSection 167(h) of the Internal Revenue Code of 1986 is
			 amended—
				(1)by striking
			 24-month period each place it appears in paragraphs (1) and (4)
			 and inserting 7-year period, and
				(2)by striking
			 paragraph (5).
				(b)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			6.Termination of deduction for intangible
			 drilling and development costs
			(a)In generalSection 263(c) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new sentence: This
			 subsection shall not apply to any taxable year beginning after the date of the
			 enactment of this sentence..
			(b)Conforming amendmentsParagraphs (2) and (3) of section 291(b) of
			 such Code are each amended by striking section 263(c), 616(a),
			 and inserting section 616(a).
			(c)Effective
			 dateThe amendments made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			7.Termination of percentage depletion
			 allowance for oil and gas wells
			(a)In generalSection 613A of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following new subsection:
				
					(f)TerminationFor purposes of any taxable year beginning
				after the date of the enactment of this subsection, the allowance for
				percentage depletion shall be
				zero.
					.
			(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
